Exhibit 10.10


Amended Distributor Agreement
Computer Nerds International, Inc.


Agreement This Distribution Purchase Agreement (“Agreement”) is entered into by
and between Computer Nerds International, Incorporated, a Florida corporation
(hereinafter “Distributor”) with offices at 2680 NE 188th St Miami Fl 33180 and
Superwarehouse Business Products, Inc. a Florida corporation with offices at
3400 SW 26th Terrace A-8 Ft. Lauderdale Fl 33312 (Hereinafter “Customer”)


Appointment and Term Customer appoints Distributor as its non-exclusive
distributor of the Product, in order to market, promote, distribute, and sell
the Product to its customers, directly or indirectly and shall include all
products, territories, geographies, customers and markets without restriction.
The initial term of this Agreement shall begin on October 25th 2011 the
Effective Date through December 31st 2012.  The term shall automatically renew
for a one year period on each subsequent anniversary date of the Effective
Date.  Customer may give written notice of its intent to terminate this
Agreement at anytime.


The term shall be extended to March 31, 2013.


Payment Customer will pay Net 3 day terms.  Distributor may request a payment in
the form of wire transfer at any time Distributor is owed money, and such
payment will be made within 3 business days of the request.


Price Change and Price Protection Distributor will provide Customer an updated
price list daily. Distributor agrees to charge Customer its cost plus 2%
distributor fee. Price adjustments on Products shall be made in the event of a
price increase and decrease. This is referred to as our “cost plus model”.


Effective August 1, 2012 the distributor fee will be lowered to 1.5%.


Entire Agreement The Agreement constitutes the entire agreement of the parties
with respect to its subject matter, notwithstanding any additional, conflicting,
or different terms that may be contained in any quotation, acknowledgment,
confirmation, Purchase Order, invoice, or other form of either party.  The terms
of this Agreement shall prevail in the event of any conflict.


Notices All notices shall be made in writing and shall be mailed by registered
or certified mail return receipt requested with postage prepaid, or hand
delivered, or sent by priority delivery service which can confirm delivery to
the other party at the address set forth below:




Computer Nerds International, Inc.                                             
Superwarehouse Business Products, Inc.
Signed: /s/ David
Kriegstein                                                         Signed: /s/
Jason Merrick
Name: David
Kriegstein                                                                 Name:
Jason Merrick
Title:
Co-President                                                                          Title:
CFO
Date:
7-30-12                                                                                    Date:  7-30-12